FORM 10-Q United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 175 E. Houston, San Antonio, Texas 78205 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At July 25, 2007, common shares outstanding were 6,098,970,990. PART I - FINANCIAL INFORMATION Item 1. Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Operating Revenues Voice $ 10,378 $ 8,509 $ 20,833 $ 17,124 Data 5,746 4,534 11,401 9,035 Wireless service 9,513 8 18,583 16 Directory 1,155 909 2,177 1,810 Other 2,686 1,810 5,453 3,541 Total operating revenues 29,478 15,770 58,447 31,526 Operating Expenses Cost of sales (exclusive of depreciation and amortization shown separately below) 11,478 7,163 22,730 14,527 Selling, general and administrative 7,640 3,517 15,077 7,226 Depreciation and amortization 5,416 2,486 11,032 4,978 Total operating expenses 24,534 13,166 48,839 26,731 Operating Income 4,944 2,604 9,608 4,795 Other Income (Expense) Interest expense (879 ) (472 ) (1,752 ) (936 ) Interest income 39 95 74 180 Equity in net income of affiliates 210 455 383 789 Other income (expense) – net 88 15 557 26 Total other income (expense) (542 ) 93 (738 ) 59 Income Before Income Taxes 4,402 2,697 8,870 4,854 Income taxes 1,498 889 3,118 1,601 Net Income $ 2,904 $ 1,808 $ 5,752 $ 3,253 Earnings Per Common Share: Net Income $ 0.47 $ 0.47 $ 0.93 $ 0.84 Earnings Per Common Share - Assuming Dilution: Net Income $ 0.47 $ 0.46 $ 0.92 $ 0.83 Weighted Average Number of Common Shares Outstanding – Basic (in millions) 6,145 3,886 6,184 3,884 Dividends Declared Per Common Share $ 0.3550 $ 0.3325 $ 0.7100 $ 0.6650 See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts June 30, December 31, 2007 2006 Assets (Unaudited) Current Assets Cash and cash equivalents $ 2,570 $ 2,418 Accounts receivable – net of allowances for uncollectibles of $1,371 and $1,276 15,368 16,194 Prepaid expenses 1,743 1,477 Deferred income taxes 2,360 3,034 Other current assets 2,352 2,430 Total current assets 24,393 25,553 Property, plant and equipment 203,845 202,149 Less: accumulated depreciation and amortization 109,790 107,553 Property, Plant and Equipment – Net 94,055 94,596 Goodwill 67,072 67,657 Licenses 35,370 34,252 Customer Lists and Relationships – Net 16,683 18,922 Other Intangible Assets – Net 6,064 6,566 Investments in Equity Affiliates 2,342 1,995 Postemployment Benefit 14,519 14,228 Other Assets 6,848 6,865 Total Assets $ 267,346 $ 270,634 Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ 7,701 $ 9,733 Accounts payable and accrued liabilities 19,171 22,106 Advanced billing and customer deposits 3,567 3,402 Accrued taxes 5,932 3,026 Dividends payable 2,168 2,215 Total current liabilities 38,539 40,482 Long-Term Debt 53,970 50,063 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 20,475 27,406 Postemployment benefit obligation 28,609 28,901 Unamortized investment tax credits 166 181 Other noncurrent liabilities 13,926 8,061 Total deferred credits and other noncurrent liabilities 63,176 64,549 Stockholders’ Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,277 91,352 Retained earnings 31,706 30,375 Treasury shares (at cost) (12,751 ) (7,368 ) Accumulated other comprehensive income (5,066 ) (5,314 ) Total stockholders’ equity 111,661 115,540 Total Liabilities and Stockholders’ Equity $ 267,346 $ 270,634 See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions, increase (decrease) in cash and cash equivalents (Unaudited) Six months ended June 30, 2007 2006 Operating Activities Net income $ 5,752 $ 3,253 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 11,032 4,978 Undistributed earnings from investments in equity affiliates (344 ) (752 ) Provision for uncollectible accounts 738 320 Amortization of investment tax credits (15 ) (14 ) Deferred income tax (benefit) expense (546 ) 65 Net gain on sales of investments (64 ) (10 ) Gain on license exchange (409 ) - Changes in operating assets and liabilities: Accounts receivable 87 545 Other current assets (665 ) (84 ) Accounts payable and accrued liabilities (287 ) (1,376 ) Stock-based compensation tax benefit (107 ) (5 ) Other - net (171 ) 233 Total adjustments 9,249 3,900 Net Cash Provided by Operating Activities 15,001 7,153 Investing Activities Construction and capital expenditures (7,460 ) (4,042 ) Net investments in affiliates - (717 ) Dispositions 520 55 Acquisitions, net of cash acquired (221 ) (115 ) Proceeds from sale of marketable securities 471 - Proceeds from sale of debt and equity securities 227 - Investments in debt and equity securities (189 ) - Other 17 7 Net Cash Used in Investing Activities (6,635 ) (4,812 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (1,993 ) 1,020 Issuance of long-term debt 5,924 1,491 Repayment of long-term debt (2,065 ) (2,540 ) Purchase of treasury shares (6,904 ) (148 ) Issuance of treasury shares 1,252 236 Dividends paid (4,414 ) (2,581 ) Stock-based compensation tax benefit 107 5 Other (121 ) 49 Net Cash Used in Financing Activities (8,214 ) (2,468 ) Net increase (decrease) in cash and cash equivalents 152 (127 ) Cash and cash equivalents beginning of year 2,418 1,224 Cash and Cash Equivalents End of Period $ 2,570 $ 1,097 Cash paid during the six months ended June 30 for: Interest $ 1,571 $ 1,015 Income taxes, net of refunds $ 1,484 $ 979 See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Dollars and shares in millions, except per share amounts (Unaudited) Six months ended June 30, 2007 Shares Amount Common Stock Balance at beginning of year 6,495 $ 6,495 Balance at end of period 6,495 $ 6,495 Capital in Excess of Par Value Balance at beginning of year $ 91,352 Issuance of shares (80 ) Stock based compensation 5 Balance at end of period $ 91,277 Retained Earnings Balance at beginning of year $ 30,375 Net income ($0.92 per diluted share) 5,752 Dividends to stockholders ($0.71 per share) (4,368 ) Adoption of FIN 48 (50 ) Other (3 ) Balance at end of period $ 31,706 Treasury Shares Balance at beginning of year (256 ) $ (7,368 ) Purchase of shares (179 ) (6,904 ) Issuance of shares 47 1,521 Balance at end of period (388 ) $ (12,751 ) Accumulated Other Comprehensive Income, net of tax Balance at beginning of year $ (5,314 ) Purchase accounting adjustment to apply FAS 158, net of tax 46 Other comprehensive income (loss) (see Note 3) 202 Balance at end of period $ (5,066 ) See Notes to Consolidated Financial Statements. 5 AT&T INC.JUNE 30, 2007 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)
